       Case 2:20-cv-01957-DWL Document 1 Filed 10/08/20 Page 1 of 3




 1   Mary G. Isban, Esq. (009731)
     CAMPBELL, YOST, CLARE & NORELL, P.C.
 2
     3101 N. Central Ave., Suite 1200
 3   Phoenix, AZ 85012
     (602) 452-6602
 4   (602) 452-6600 – Fax
 5   misban@cycn-phx.com
     Attorneys for Defendant
 6

 7
                             UNITED STATES DISTRICT COURT
 8
                              FOR THE DISTRICT OF ARIZONA
 9

10
      Randall Mesch,                                NO.

11                          Plaintiff,              REMOVAL TO FEDERAL
                                                    DISTRICT COURT UNDER
12
      vs.                                           28 U.S.C. § 1441 (b)
13
      Southwest Airlines Co., a Texas            (Maricopa County Superior Court
14    corporation authorized to conduct business Case No. CV2020-010790)
      in the State of Arizona; John Does I
15
      through V; Jane Does I through V; White
16    Partnerships I through V; and Green
      Limited Liability Companies I through V,
17

18                          Defendants.

19
     TO PLAINTIFF AND HIS ATTORNEYS OF RECORD HEREIN:
20

21          Defendant Southwest Airlines Co., files this Notice of Removal of this action to

22   the United States District Court for the District of Arizona and sets forth the following
23
     grounds for removal:
24
            1.    This suit is a civil action filed in the Superior Court of the State of Arizona,
25

26   County of Maricopa, Cause No. CV2020-010790.              In compliance with 28 U.S.C.
       Case 2:20-cv-01957-DWL Document 1 Filed 10/08/20 Page 2 of 3




 1   § 1441(a) attached as Exhibit “A” is a copy of the attorney verification, Superior Court
 2
     docket, Plaintiff’s Summons, Plaintiff’s Complaint, Civil Cover Sheet, Plaintiff’s
 3
     Certificate of Compulsory Arbitration, Affidavit of Service on Southwest Airlines Co.,
 4

 5   and Defendant’s Notice of Removal to Federal Court. These documents constitute all

 6   process, pleadings and orders served in this action.
 7
            2.     Defendant Southwest Airlines Co., received a copy of the Summons and
 8
     Complaint on September 4, 2020.
 9

10
            3.      This court has original jurisdiction pursuant to 28 U.S.C. § 1332, and is

11   removable to this court pursuant to 28 U.S.C. § 1441, in that it is a civil action in which
12
     the amount in controversy exceeds the sum of Seventy-Five Thousand Dollars
13
     ($75,000.00), exclusive of interest and costs, and is between citizens of different states.
14
            4.     Plaintiff Randall Mesch is resident of the State of Arizona. Defendant
15

16   Southwest Airlines Co., is incorporated in the State of Texas and its principal place of
17   business is in the State of Texas.
18
            5.     Plaintiff seeks compensatory damages from Southwest Airlines Co., in an
19
     amount in excess of Seventy-Five Thousand Dollars ($75,000.00) for injuries and
20

21   damages sustained in an incident that occurred on October 28, 2019, on a Southwest

22   Airlines plane that was mid-flight between Sky Harbor Airport in Phoenix, Arizona and
23
     Bob Hope Airport in Burbank, California. Plaintiff claims he was injured purportedly as
24
     a result of the alleged negligent actions of the employees of Southwest Airlines Co.
25

26
                                              -2-
       Case 2:20-cv-01957-DWL Document 1 Filed 10/08/20 Page 3 of 3




 1          6.     Pursuant to Local Rule 3.6, Southwest Airlines Co. certifies that this Notice
 2
     of Removal has been filed with the Clerk of the Superior Court in Maricopa County,
 3
     Arizona, where the action was commenced.
 4

 5          DATED this 8th day of October, 2020.

 6                                      CAMPBELL, YOST, CLARE & NORELL, P.C.
 7

 8                                      By s/ Mary G. Isban
                                          Mary G. Isban, Esq.
 9                                        3101 N. Central Ave., Suite 1200
10
                                          Phoenix, AZ 85012
                                          Attorneys for Defendant
11
     The foregoing pleading was electronically
12
     filed this 8th day of October, 2020, with the
13   Clerk of the United States District Court
     using the CM/ECF System and transmittal
14   to the following registrants:
15
     Eddie A. Pantiliat, Esq.
16   Melissa Lekha, Esq.
     Hymson Goldstein Pantiliat & Lohr, PLLC
17   14500 N. Northsight Blvd., Suite 101
18   Scottsdale, AZ 85260
     Attorneys for Plaintiff
19
      s/ Staci Thomas
20

21

22

23

24

25

26
                                             -3-
